 AMERICAN FEDERATION OF TELEVIFION & RADIO. ARTISTS161American Federation of Television and Radio Artistsand LK Productions, Inc.American Federation of Television and Radio Artists,Dallas-FortWorth LocalandLK Productions, Inc.Cases 23-CC-463 and 23-CC-467April 23, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn October 31, 1973, Administrative Law JudgeLloyd Buchanan issued the attached Decision in thisproceeding.On December 10, 1973, the RespondentUnions filed exceptions and a supporting brief, andon December17, 1973, the General Counsel filed anansweringbrief to exceptions of Respondents.Thereafter, the Charging Party, General Counsel,and Respondentsjointly filed with the Board onFebruary 28, 1974, their "Motions to WithdrawExceptions and to Substitute Therefor Joint-LimitedExceptions." In that document the named partiesjointly request the Board to permit the Respondentsto withdraw their exceptions to the AdministrativeLaw Judge's Decision and recommended Order andto substitutetherefor joint-limited exceptions re-questing certain modifications in the recommendedOrder and Notice.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board having duly considered the matter, thejointmotions are hereby granted. Therefore, in theabsence of exceptionsto the Administrative LawJudge's findings and conclusions of law, the Boardadoptspro formathose findings and conclusions.With respect to the Administrative Law Judge'srecommended Order and notice,the Board adoptsthose recommendations,modified in accord with thelimited exceptions of the named parties.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respondents,American Federation of Television and RadioArtists and American Federation of Television andRadioArtists,Dallas-FortWorth Local, severally,their respective officers,agents,and representatives,shall:1.Cease and desist from:(a)PlacingLK Productions, Inc., or any otheremployer or person with whom they have no primary210 NLRB No. 31dispute on an "unfair list," or issuing notices to theirmembers,recording companies,or franchised agentsregarding such employers or persons listed on an"unfair list," where in either event their members arethreatenedwith internal union discipline for per-forming,or accepting an engagement to perform, forany such employer or person.(b)Threatening, coercing, or restrainingLKProductions, Inc., or any other personengaged incommerce, where an object thereof is to force orrequire any employer or other person to cease doingbusiness with an employer who lawfully refused toenter intoan agreementwith either or both of theRespondents.2.Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(a) Remove LK Productions, Inc., and Larry Kanefrom their "Unfair Lists."(b)Notify all of their contracting recordingcompanies and franchised agents that the Respon-dents have removed LK Productions, Inc., and LarryKane, from the "Unfair Lists."(c)Publish "Appendix A" in its national publica-tions.(d) Post at their offices and meeting halls copies ofthe attached notice marked "Appendix A." 1 Copiesof said notice, on forms provided by the RegionalDirector for Region 23, after being duly signed bytheir respective representatives, shall be posted bythe Respondents,immediately upon receipt thereof,and bemaintainedby them for 60 consecutive daysthereafter,in conspicuous places,including all placeswhere notices to their members are customarilyposted.Reasonable steps shall be taken by theRespondents to insure that said notices are notaltered, defaced, or covered by any other material.(e)Furnish copies of "Appendix A" to all record-ing companies and franchised agents (if willing) onitsmailinglists, for posting by them.(f)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps the Respondents have taken to complyherewith.1In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIX ANOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT place LK Productions,Inc., or 1621DECISIONS OF NATIONAL LABOR RELATIONS BOARDany other employer or person with whom we haveno primary dispute on an "unfair list,"or issuenotices to our members, recording companies, orfranchisedagentsregarding such employer orpersons listed on an "unfair list," where in eitherevent our members are threatened with internalunion discipline for performing, or accepting anengagementto perform, for any such employer orperson.WE WILL NOT threaten, coerce, or restrain LKProductions, Inc., or any other person engaged incommerce, where an object thereof is to force orrequire any employer or other person to ceasedoing business with an employer who lawfullyrefuses toenter into an agreement with either orboth of us.WE WILL remove LK Productions, Inc., andLarry Kane from our "Unfair Lists."WE WILL notify all of our contracting recordingcompanies and franchised agents that we haveremoved LK Productions, Inc., and Larry Kane,from the "Unfair Lists."WE WILL publish this notice in our nationalpublications.AMERICAN FEDERATIONOF TELEVISION ANDRADIO ARTISTS(Labor Organization)DatedBy(Representative)(Title)AMERICAN FEDERATIONOF TELEVISION ANDRADIO ARTISTS, DALLAS-FORT WORTH LOCAL(Labor Organization)amended, alleges that the Respondents have violatedSection 8(b)(4)(ii)(B) of the National Labor Relations Act,as amended,73 Stat.519, by threatening,restraining, andcoercing recording companies and recording artists en-gaged in commerce as independent contractors, suchpersons being secondary employersherein;an object ofsuch acts and conduct being to force and require some ofsuch persons to cease doing business with the primaryemployer herein. The answer of the Respondents, asamended,denying the allegations of violation,sets up fiveseparate defenses. The salientissueshere are two: Whetherthe recording artists named are employees or independentcontractors; and whether placing the Charging Companyon so-called "Unfair Lists," with notices thereof tomembers of the Respondents and to the recordingcompanies,constitutes violation of Section 8(b)(4XiiXB) ofthe Act.The case was tried before me at Houston, Texas, onJanuary 8 and 9, 1973. The General Counsel andcounselfor the Respondents were heard in brief oral argument atthe conclusion of the trial.Pursuant to leave granted to allparties, briefs have been filed by the General Counsel, theRespondents, and by theamicus curiae.I regret that othercases and an inconvenient physical injury have delayedissuance of this decision.The General Counsel's position throughoutwas clearand to the point. Also helpful, although necessarilylimited,was theamicusrole.Theefforts of the Respondents'counsel and its witnesses, carefully presented with tenacityand persistence, were worthy of a bettercause. It shouldperhaps be noted that the answer's fifth defense argues fortoomuch since, if sustained, it would to a great extentrepeal the secondary boycott provisions of the Act.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OFFACT(WITH REASONS TI.:'OR) ANDCONCLUSIONS OF LAW1.THE BUSINESS OF THE COMPANY AND THERESPONDENT LABOR ORGANIZATIONSDatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Dallas-Brazos Building, 1125 BrazosStreet,Houston,Texas77002,Telephone713-226-4296.DECISIONLLOYDBUCHANAN,AdministrativeLaw Judge: Theconsolidated complaint herein(issued October27, 1972;charges filed September 18 and October 3, 1972), asThe facts concerning the Charging Company, its statusas a Delaware corporation,the nature and extent of itsbusiness in the production and distribution of televisionand radio products, including syndicated shows andrecordingartists'segments at Houston,Texas, and itsengagement in commerce within the meaning of the Actare admitted; I so find and conclude. I also find andconclude that, as admitted, the Respondents are severallylabor organizations withinthe meaningof the Act.II.THE UNFAIR LABOR PRACTICESUnder theirrespective constitutions,AFTRA and itsDallas-FortWorth Localdeal with theatrical performersand agents.At the request of the Dallas Local, theRegional Board in Los Angeles in turn requested thatAFTRA's NationalBoard place LK Productions and itspresident,LarryKane, on the"Unfair List."On April 6, 1972,the Respondents requested LK to signthe Local's"letter of adherence," which set forth the terms AMERICAN FEDERATION OF TELEVISION & RADIO ARTISTSand conditions for the appearance of artists on the "LarryKane Show" produced by LK Productions and a "sideletter agreement"as an amendment thereto.LK refused tosign said"letter of adherence."On July 11, 1972, AFTRA,at the request of the Respondent Local, declared LK andKane "unfair" and placed them on its National UnfairList; the Local on July 21 so informed LK; and AFTRAsimilarly informed its locals and some 29,000 members, thepenalty being possible disciplinary action.Attached hereto and marked"Appendix B" is a letterfrom McCue,AFTRA'sgeneral secretary on the WestCoast and executive secretary of the Los Angeles local,addressedto all AFTRAFranchised Agents.According toMcCue this letter was sent about August 1. Further,according to McCue,a letter,copy of which is attachedhereto and marked "Appendix C," was sent a few dayslater to record companies.(Laterlettersfrom AFTRArefer to"Appendix B" and "Appendix C" as sent aboutSeptember 14; the first of these is itself dated August 1,while on the second there is no date.)Dated November 7 and attached hereto as "AppendixD" is a letter from McCue.This was sent pursuant tostipulation in the Federal district court to various record-ing companies generally in the Los Angeles area (two orthreeareoutside that area) who are signatories toAFTRA'sPhonograph RecordingCode,more formallyknown as the National Code of Fair Practice forPhonograph Recording."Appendix E" attached heretowas similarly sent to franchised agents. This letter does notdisown or disclaim responsibility for "Appendix C"; andcertainly cannot in view of the provisionsof the AFTRAconstitution and other documents,reinforced as they areby a booklet issued and distributed to its member byAFTRA, of which the following is an extract:Rogues and renegadesA list of Unfair Producers is maintained by every oneof AFTRA's Locals, and is published periodically inAFTRA Magazine, AFTRA'sofficialpublication,receivedby every member. Thislist represents employ-ers who have refused to sign the AFTRA Codes of FairPractice,and defaulting employers who have beendeclared unfairby AFTRA.Accepting employmentfrom any producer on the Unfair List is a violation ofAFTRArules.Anyone whoaccepts employment froman Unfair Producer risks disciplinary action by hisLocal Board which can mean fines and other penalties.Do not support those employers who would undermineyour hard-won rights.Such a statementof policy distributedto all membersand implemented as here is neither insignificant normeaningless.'To call this document raptorial would beunfair only becauseequally ormore significant instancescould be cited.Followedas directed and as it was here,such a paradigm results in actionproscribed by the Act.Indeed,the belated attempt pursuant to the Federalcourt stipulation to overcome the effect of the variousearlier letters itself suggestsidentity ofinterest betweenICf.American Federation of Musicians,Local 76 (John C. Wakely),202NLRB No. 80.163AFTRA and the Local. All of this is confirmed by theLocal's constitutionand by AFTRA's, and byvariousdocumentssent by the Dallas Localto Kane,which neednot here bedetailed.Certainly,aside from all else,therewas violation ofSection 8(bx4)(iiXB)between the dates whenAppendixesB andC weresent and November7,when Appendixes Dand E went outpursuant to the Section 10(1) proceedingstipulation. It isto be noted that acceptance by a producer,if itself compelled,does not make unlawful compulsionlawful.2Nor does afinding of violation depend on aunion's success, as was the case here, in its violative efforts.Similarly,the argument that becausethe Company is notnow producingshows, performers being unavailable to it,an unlawful boycott cannot be found,would have uscondoneactswhich, if violative,are successful.Whatis here said with respectto "AppendixD" as notbeinga disclaimer appliesequally to "Appendix E." While"D" wasaddressed,as noted above, to signatories of thePhonographRecordingCode, "E" was sent to thetheatrical agentsin the LosAngeles area.As if all thiswere not enough, the following refers toboth of theRespondents:RULERE PERSONSPLACED ON AFTRA'SUNFAIR LIST, APPROVED OCTOBER 1939A.The NationalBoard may,from time to time, placeon the Unfair List any employeror other person whorefusesto abide byunion conditions established byAFTRA,or is otherwise unfair to organized labor.B.No member of AFTRA may work for anyemployer or other personwho ison the Unfair List, normay anymemberof AFTRA acceptan engagement toworkon a live or recorded broadcast originating at anyradio station that is unfair.C.The term"employer"or "person",as used herein,includes any sponsor,advertising agency, radio station,network,individual contractor, producer or any otherperson,firm or corporation which is unfair.D.The Unfair List shall bebinding upon all Locals ofAFTRA. When any LocalBoard proposes to placeemployersor other personson the UnfairList, suchproposal must be submitted to the National Board forapproval, together witha statement of the reasonstherefor.Thiswas neither withdrawnnormodified.Althoughancient, it indicatesAFTRA's (and under itsauthority, itsLocals)longstanding violative conditions.The argument that theUnions soughttoadvancelegitimate union interests is certainly not determinative; itarguesfor too muchas it would legitimatize many unlawful2Wooster Divisionof Borg-Warner Corporation,113 NLRB 1288, 1326. 164DECISIONSOF NATIONALLABOR RELATIONS BOARDsecondary boycotts.Nor do we havehere a claim ofantitrustviolation.3 Itwillprofitnothingto dote onpurportedanalogieswhich may or maynot be analogous.There isno need here for a learneddisquisition or fordetailed considerationsto match the multipleallegations ofthe eight-page complaintor the equallydetailed eight-pageanswer with its limited admissions and separate defenses,documentation,and preparationbeingthorough on bothsides.Withthe early statementat the trial thatthe issuerevolves around its right to maintain standards, the Unionappearedto bearguingfor virtualnullification of thesecondary boycott provisions of the Act. But itwas thenrecognizedthat abasic issue is the status of so-called toptalentperformers,whether employeesof the ChargingParty or independent contractors.It does not appear thatany of theperformersbrought toour attention,whether servingthe Charging Party or not,are its employees.The defenseof maintenance of areastandardsiswholly inapplicable. Indeed thatdefenseargues for too much since,were it to applyhere, it wouldseriouslylimit if not effectivelyrepealthe provisions of thestatutewhich forbid secondary boycotts.No more relevant are contracts entered into between theRespondentsand various employers other than theChargingPartyin this case.The essentialfactsarethat theRespondents haveattempted to compel theCharging Party to abide by theterms of certain agreementsto which thelatter is not aparty; that theydemanded such adherence;and that,failingto obtain this, they issued and distributed thebooklet fromwhich we have quoted.Even if therebe indiciaof anemploymentrelationshipbetween performersand producerswho are signatories totheNationalNetwork Code, and by deductions fordisabilityinsurance, social security,and taxes,these wouldnot establish a similar relationshipvis-a-visnonsignerproducerslike the ChargingParty herein. The artist is aperipatetic performer for whom the producer providescertain facilitieswhile the performeris inHouston (not onhis way to Houston), but whom hedoesnot pay or control.Both,of course,want theartist to beat hisbest, thelatter'sreward being in the form of advertising and record sales.The manneror skill of performance is the performer'sstock in trade.The Charging Party is not shown to have any controloverwhether the performer singsliveor lip-synched.Certainly the facts, carefullydetailedand reviewed,determinewhether an individualisan employee or anindependentcontractor.4The unfair list, prompted and supplemented by therespectiveconstitutions and other documentsnoted, is athreatwhich is made specific when a person, as thechargingCompany here, is placed on it.Even if,asMcCue mistakenly testified,he had neverbeforeseen the 1939 rule, hedid not denythat it is amongthe rules in his possession,and it is altogether clear that therule isobserved.Itwas admittedthat therule is authenticand thatitdeclares"in effect... Do not work for an3 Cf. ConnellConstructionCompany,Inc. v.Plumbers Local Union No.100, 483 F.2d 1154(C.A. 5, 1973).unfair producer." It is one of some 20 rules adopted by thenational board in the last four decades.As didMcCue at first,Wolff,AFTRA'snationalexecutivesecretary and chief executive officer,testifiedthathe had never before seen the rule,which McCue hadfound in thefiles,had referred to in his pretrial affidavit,and had indeed relied on to support use of the unfair list.We have McCue's testimony that such rules are not self-implementing and, were further action necessary,he wouldsee to it,as West CoastRegional Director,that further stepswere taken.Itwas not shown that the rule as maintained was itselfcirculatedamong AFTRAmembers.But we have notedthe booklet or so-called handbook published under Wolff 'sdirectiona few years ago to help "indoctrinate" newmembers.Itwas admitted that this correctly states what awarningnoticeto anartistentails.Beyondthe generalities concerning the maintenance ofan "UnfairList,"the fact is that the charging Companywas placed on such list and notice of such placement wasgiven to allAFTRAmembers as well as to approximately140 franchised agents in the West Coast area who representperforming artists and to various recording companiesearly in August 1972.Despite the various documents cited,it is argued that therecording companies and performers were neither threat-ened nor coerced.Theywere merely cautioned(!)againstdoing businesswiththe chargingpartyand other "UnfairProducers,"as by the "UnfairList" and the Unions'various rules and notices.The Unions' brief isa fine example of careful effort tomaintain an invalid position.We can enjoy the words ofone who has taken deep draughts at the Pierian spring. Buteven were nectar added,we would still seek a moresubstantial ambrosia or, reverting to an earlier age, mannafor support.Not to slightthe efforts of counsel,itmay be noted that,aside from the issue of violation by the acts,)successful ornot,of theRespondents,the charging Company hassuffered deleterious effects by the refusal of at least oneartist(Oliver)to perform on its shows.Although we wereregaled atthe trialwith details in this connection, theseneed notbe set forthhere.Nor need we pursue thesuggestion, not supported,that the chargingCompany'sfailureto continueto produce shows since the end ofOctober 1971was due to reasons other than those whichconcern us.The proclivityto violate,warranting a broad orderherein,issufficientlyestablishedby thegeneral andwidespread provisions and notices cited.The responsibilityof the National Union is established by its constitution, theauthorityofMcCue as its representative on the WestCoast,and its exerciseof authorityand supervisionthroughoutthe country;by the fact that the "Unfair List"distributed by the Nationalincludes employers involved inunresolved disputes with the National or a local union;further,beyond notifying its locals and their members ofthose on the list, the National,we were told, acts to see thatthe localsnotify theirmembers.(Notification from the4UnitedInsures ce Companyof America,154 NLRB 38, affd. 390 U.S.254. AMERICAN FEDERATION OF TELEVISION & RADIOS ARTISTS165National down to the members, and affecting all who are"unfair,"whether recording companies,franchised agents,performers,or of course producers countrywide is thor-ough.)Indeed,"all of the administrative decisions comefrom the National organization running through theAFTRA Local office."5 The National's activities andsupervision are so close that the Local's executive secretaryis paid by the National.[Recommended Order omitted from publication.]aCf.American Federationof Musicians(Harrah'sClub,et all195 NLRB1104.APPENDIX BAMERICAN FEDERATION OF TELEVISION ANDRADIO ARTISTSAffiliated with A. F. of L., C.I.O.Los Angeles Local1717 North Highland AvenueHollywood, Calif. 90028461-8111NOTICEAugust 1, 1972AllAFTRA Franchised Agents are advised that LarryKaneProductions, Inc. of Houston, Texas and Larry Kaneasan individualhave been placed on the AFTRA"UNFAIR" list. Any AFTRA member who appears on theLarry Kane Show will be subject to charges of havingperformedservices on behalf of an Unfair Producer withsuch actionbeing detrimental to the welfare of AFTRAand its membership.Please cautionyour clients against appearing on The LarryKane Showand call AFTRA if you have any requests toplace talenton that syndicated show originating inouston.APPENDIX CClaude L. McCueExecutive SecretaryAMERICAN FEDERATION OF TELEVISION ANDRADIO ARTISTSAffiliatedwith A. F. of L., C.I.O.Los Angeles Local1717 North Highland AvenueHollywood, Calif. 90028461-8111NOTICEAFTRA Codesignatories are advisedthat Larry KaneProductions,Inc. of Houston,Texas and Larry Kane as anindividual have been placedon the AFTRA "UNFAIR"list.Any AFTRA memberwho appearson the Larry KaneShow will be subject to charges of having performedserviceson behalf of an Unfair Producer withsuch actionbeing detrimental to the welfare of AFTRA and itsmembership.Pleasecaution your recordingartists against appearing onThe Larry KaneShow and callAFTRA if you have anyrequeststo place talent on that syndicatedshow originatingin Houston.APPENDIX DClaude L. McCueExecutive SecretaryAMERICAN FEDERATION OF TELEVISION ANDRADIO ARTISTSLos Angeles Local1717 North Highland AvenueHollywood, Calif. 90028461-8111Gentlemen:November 7, 1972With reference to notice sent you on or about September14, 1972regarding LK Productionsand LarryKane, as anindividual, having been placed on the AFTRA unfair list,this is notice to youthat AFTRAwill not do anything tointerfere with the employment of any AFTRA artist on the'"LarryKane Show"and will not take any disciplinaryaction againstany AFTRAmember who accepts suchemployment on the"LarryKane Show"during thependency of the matters involved in NLRB Cases Nos.23-CC-463 and 23-CC-467.CLM:dacAPPENDIX EVery truly yours,Claude L. McCueExecutive SecretaryAMERICAN FEDERATION OF TELEVISION ANDRADIO ARTISTSLos Angeles Local1717 North Highland AvenueHollywood,Calif. 90028461-8111Gentlemen:November 7, 1972With reference to notice sent you on or about September14, 1972 regarding LK Productionsand LarryKane, as anindividual,having been placedon the AFTRAunfair list,this is notice to you thatAFTRA willnot do anything to,interfere with the employmentof any AFTRAartist on the"Larry KaneShow" and will not take disciplinary actionagainstany AFTRAmember who accepts such employ-ment on the"LarryKane Show" during the pendency ofthe matters involved in NLRB CasesNos. 23-CC-463 and23-CC-467. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlease inform your artists that no compensation is paid forVery truly yours,recording artists appearing or performingon the "LarryKane Show"because thereis no AFTRAcode or contractClaude L. McCuein effect covering that program.ExecutiveSecretaryCLM:dac